Citation Nr: 1014414	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  05-28 440A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and M. M.


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION


The Veteran served on active duty from September 1965 to 
August 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO 
in February 2008.  

The Board denied the claim of entitlement to service 
connection for bilateral hearing loss disability in a June 
2008 decision.  The Board remanded two other issues, service 
connection for posttraumatic stress disorder and asbestos-
related pulmonary disability, to the RO/Appeals Management 
Center for additional development.  The Veteran appealed the 
Board's decision as to the bilateral hearing loss disability 
to the United States Court of Appeals for Veterans Claims 
(the Court).  

In January 2009, the Court issued an Order vacating the Board 
decision as to the bilateral hearing loss claim and remanded 
the matter to the Board for action consistent with an 
underlying joint motion between the parties.  


FINDINGS OF FACT

1.  The Board issued a decision in June 2008 which denied the 
claim of entitlement to service connection for bilateral 
hearing loss disability.

2.  The Veteran appealed the Board's decision to the Court.

3.  The Veteran died in October 2008.

4.  In a January 2009 Order, the Court vacated the Board's 
June 2008 decision and remanded the claim to the Board.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA regional 
office (RO) from which the claim originated (listed on the 
first page of this decision).  


ORDER

The appeal is dismissed.




		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


